Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 12 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hirakata (US 20150062525 A1).
Re claim 1: Hirakata discloses an electronic device comprising: 
a main frame (113-1 in fig 2); 
a support component (112-1 in fig 2) pivoted to the main frame; 
a flexible display panel (i.e., portion of flexible display panel 101 that is supported on housings 113-1 and 112-1 in fig 2) connected between the main 
a display (housing 111-1  + portion of flexible display panel 101 that is supported on housing 111-1 in fig 2) movably connected to the support component, wherein when the support component is opened from the main frame, the display is adapted to (i.e., functional language) rotate relative to the support component to a first state (see fig 1A) such that the display and the flexible display panel are located on the same side of the support component, and to rotate relative to the support component to a second state such that the display and the flexible display panel are located on different sides of the support component (see fig 1B; herein housing 111-1 can be further rotated in anticlockwise direction with respect to housing 112-1 so that the flexible display on housing 111-1 faces opposite direction of flexible display on housing 112-1).
Re claim 3: Hirakata discloses the electronic device, wherein when the support component is closed to the main frame, the support component is adapted to be (i.e., functional language) sandwiched between the main frame and the display (see fig 1C).
Re claim 4: Hirakata discloses the electronic device, wherein the main frame has an input interface (i.e., portion of flexible display panel 101 that is supported on housing 113-1 in fig 2; herein, flexible display panel is capable of 
Re claim 5: Hirakata discloses the electronic device, wherein a portion of the flexible display panel adjacent to the input interface is adapted to (i.e., functional language) function as a virtual button (herein, flexible display panel is capable of touch operation; see paragraph 61).
Re claim 6: Hirakata discloses the electronic device, wherein when the display and the flexible display panel are located on the same side of the support component, at least a portion of the flexible display panel is exposed between the display and the main frame (see fig 1A).
Re claim 7: Hirakata discloses the electronic device, wherein when the display and the flexible display panel are located on different sides of the support component, the display and the flexible display panel are adapted to (i.e., functional language) display the same screen or respectively display corresponding screens.
	Re claim 12: Hirakata discloses the electronic device, wherein at least one of the main frame and the support component has at least one covering part (102-2 in figs 1A-2), and the at least one covering part covers a portion of a peripheral edge of the flexible display panel.
Re claim 15: Hirakata discloses the electronic device, wherein a bending section of the flexible display panel is located between the main frame and the support component, and is adapted to bend as the support component rotates .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/           Primary Examiner, Art Unit 2835